In an action for judgment declaring a lien for delinquent taxes for the years 1928 to 1946-1947, inclusive, and the transfer of said lien to be valid and enforcible as a first lien and for the foreclosure of said hen, plaintiff appeals from an order denying its motion for summary judgment. The respondents, owners of premises adjacent to the property affected by the tax lien, claim a driveway easement over said property, alleged to have been created by the then common owner of both parcels by the recording of a “Declaration of Right of Way” on November 28, 1938. Respondents acquired title to their respective properties during the period from November 28, 1938, to August 22, 1939. Order affirmed, with $10 costs and disbursements. No opinion. MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur. [See post, p. 1173.]